                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                 CLEVELAND DIVISION

In re:                                             Case No. 19-17814-AIH

         JAYSON T. ROGERS,                         Chapter 7

                 Debtor.                           Judge Arthur I. Harris

                               RESIGNATION OF TRUSTEE

         Now comes Kari B. Coniglio, the duly appointed Trustee in the above-captioned matter,

and hereby gives notice of her resignation as Trustee in the above-captioned case.

         WHEREFORE, Trustee hereby requests that she be removed from this case, and that a

successor Trustee be appointed.

                                            Respectfully submitted,

                                            /s/ Kari B. Coniglio
                                            Kari B. Coniglio #0081463
                                            200 Public Square, Suite 1400
                                            Cleveland, OH 44114
                                            Tel (216) 479-6167
                                            Fax (216) 937-3766
                                            kbconiglio@vorys.com




19-17814-aih      Doc 31     FILED 08/18/20     ENTERED 08/18/20 15:44:39            Page 1 of 2
                                 CERTIFICATE OF SERVICE

       I certify that on August 18, 2020, a true and correct copy of the Resignation of Trustee
was served:

Via the court’s Electronic Case Filing System on these entities and individuals who are listed on
the court’s Electronic Mail Notice List:

      David M. Benson David@DavidBensonLaw.com,
       dmbenson25@hotmail.com;bambi@davidbensonlaw.com;r64853@notify.bestcase.com
      David T. Brady DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com
      Kari B. Coniglio kbconiglio@vorys.com,
       mdwalkuski@vorys.com;kbc@trustesolutions.net;jncash2@vorys.com
      Seth Greenhill seth.greenhill@padgettlawgroup.com,
       desiree.wyatt@padgettlawgroup.com
      Craig W. Relman crelman@aol.com
      Robert B. Trattner rtrattner@ttmlaw.com, rbtlaw2003@yahoo.com
      United States Trustee (Registered address)@usdoj.gov

And by regular U.S. mail, postage prepaid, on the following:


       QuarterSpot, Inc.
       c/o Thomas J. Kokolis (lim participant)
       110 North Washington Street Suite 500
       Rockville, MD 20850

       Stearns Bank NA
       Attn: Jordan N. Hopkins
       4191 2nd Street South
       St Cloud, MN 56301


                                                    /s/ Kari B. Coniglio
                                                    Kari B. Coniglio #0081463




19-17814-aih     Doc 31     FILED 08/18/20       ENTERED 08/18/20 15:44:39         Page 2 of 2
